Citation Nr: 0811852	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-03 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the reduction of the disability rating of 
arteriosclerotic heart disease from 100 percent to 60 percent 
was proper.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In March 2008, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
at the RO, a transcript of which has been associated with the 
claims folder.  The transcript of the hearing (at pp. 2-3) 
shows that the veteran wanted to have his case advanced on 
the Board's docket due to severe illness.  That motion was 
granted in April 2008.  

At his March 2008 personal hearing (Transcript, pp. 5-6), the 
veteran indicated that he wanted to raise claims of 
entitlement to service connection for a knee disability and 
for an eye disability.  He also stated (Transcript, p. 8) 
that he wanted to file a claim for entitlement to service 
connection for depression as secondary to his 
arteriosclerotic heart disease.  And he pointed out 
(Transcript, pp. 5, 8) that his sugar (presumably diabetes 
mellitus) is very bad.  These matters are referred to the RO 
for appropriate action.  

In September 2005, the RO proposed a further reduction of the 
veteran's disability rating for his service-connected 
arteriosclerotic heart disease from 60 percent to 10 percent.  
The veteran was hospitalized for that disability from 
September 2005 to December 2005.  As a result, in a 
March 2006 rating decision, the RO stopped the proposal to 
reduce the veteran's disability rating to 10 percent.  
Accordingly, that proposed reduction is not before the Board.  

As a final point, the record shows that the veteran selected 
Mr. R. Edward Bates, an attorney, to represent him.  VA has 
revoked Mr. Bates' authority to represent VA claimants, 
effective July 28, 2003.  Although generally VA is required 
to notify a veteran that VA can no longer recognize Mr. Bates 
as a representative, in light of the Board's determination 
restoring the 100 percent rating for the veteran's 
arteriosclerotic heart disease effective May 1, 2005, the 
date of the reduction, which is a complete grant of the 
benefit sought on appeal, he is not prejudiced.  Thus, the 
Board will proceed to adjudicate the veteran's claim.


FINDINGS OF FACT

1.  By rating action dated in August 2003, the disability 
rating for the veteran's service-connected arteriosclerotic 
heart disease was increased to 100 percent, effective from 
May 29, 2003.  

2.  In September 2004, the RO notified the veteran of a 
proposal to reduce the disability rating for arteriosclerotic 
heart disease from 100 percent to 60 percent based on the 
August 2004 VA compensation and pension (C&P) examination, 
the July 19-21, 2004, inpatient treatment records, and the 
September 2004 examination report by the veteran's private 
cardiologist.   

3.  The RO reduced the veteran's rating for arteriosclerotic 
heart disease to 60 percent by a rating decision dated in 
January 2005, effective from May 1, 2005.  

4.  At the time of the reduction, a 100 percent rating had 
been in effect since May 29, 2003, less than five years.  

5.  The objective evidence shows that the veteran's ejection 
fractions have been normal and that a workload of 1.0 
metabolic equivalent (MET) has resulted in dyspnea and 
dizziness.  

6.  The record demonstrates that at the time the RO reduced 
the 100 percent evaluation assigned to the veteran's service-
connected arteriosclerotic heart disease, there had been no 
sustained material improvement in the symptoms attributable 
to that disability.  


CONCLUSION OF LAW

The criteria for restoration of a 100 percent disability 
rating for the veteran's service-connected arteriosclerotic 
heart disease have been met.  38 U.S.C.A. §§ 5107, 5112 (West 
2002); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 
4.3, 4.10, 4.13, 4.104 (and Diagnostic Code 7005) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159 
(2007).  Any errors with respect to VA's duties to notify and 
to assist the veteran are harmless here because the veteran's 
claim for restoration of his prior disability rating has been 
granted in full.  Thus, the purposes for the notification and 
assistance have been met.  

II.  Propriety of disability rating reduction 

For a reduction of a disability rating to be proper, there 
are procedural requirements that must be followed and there 
are substantive requirements that must be followed.  As 
discussed in the sections below, the RO followed the proper 
procedural steps in reducing the veteran's disability rating.  
But since the record shows that at the time of the reduction 
there had been no sustained material improvement in the 
symptoms attributable to the veteran's service-connected 
arteriosclerotic heart disease, the substantive requirements 
were not met.  As a result, the reduction was improper and 
restoration of the 100 percent disability rating is 
warranted.  

A.  Procedural requirements 

In February 1972, the RO granted service connection for the 
veteran's hypertension and assigned a noncompensable (that 
is, a zero percent) disability rating, effective from 
November 16, 1971.  In December 1988, the veteran was granted 
service connection for arteriosclerotic coronary artery 
disease (ASCAD) and for rating purposes, it was considered 
part of the hypertension disability.  A rating of 30 percent 
was assigned for ASCAD, effective June 8, 1988.  Since then, 
the rating has been increased several times. As relevant 
here, in an August 2003 rating decision, the disability 
rating for the veteran's service-connected arteriosclerotic 
heart disease was increased to 100 percent, effective from 
May 29, 2003.  

A C&P examination was conducted in August 2004.  The RO 
thereafter determined that the veteran's arteriosclerotic 
heart disease was no more than 60 percent disabling.  

Where a reduction in the evaluation of a service-connected 
disability is considered warranted-and the lower evaluation 
would result in a reduction of compensation payments 
currently being made-a rating action proposing the reduction 
must be prepared setting forth all material facts and 
reasons.  38 C.F.R. § 3.105(e).  VA must also notify the 
veteran that he has 60 days during which to present 
additional evidence showing that compensation should be 
continued at the present level.  38 C.F.R. § 3.105(e).   The 
veteran also must be notified that he will have an 
opportunity for a pre-determination hearing, provided that 
the request for such a hearing is received by VA within 30 
days after the date of the notice.  38 C.F.R. § 3.105(i).  

The RO complied with those pre-decisional procedural 
requirements.  A September 2004 rating decision proposed the 
reduction of the schedular rating for the veteran's 
arteriosclerotic heart disease from 100 percent to 
60 percent.  The veteran was notified of the proposed action 
in a September 2004 letter and was given the required 60 days 
to present additional evidence. He was also notified of the 
opportunity for a hearing and advised of the deadline for 
requesting one.   

The veteran did not request a pre-decisional hearing, but he 
did submit additional evidence to the RO.  The RO 
nevertheless determined that the veteran's disability rating 
should be reduced.  

The RO complied with all procedural requirements for a final 
decision as well.  When, as here, a pre-decision hearing is 
not requested, after all pre-decisional requirements have 
been met, the final action will be based solely upon the 
evidence of record.  38 C.F.R. § 3.105(i)(2).  Written notice 
of the final action shall be issued to the veteran and his or 
her representative, setting forth the reasons therefor and 
the evidence upon which it is based.  Ibid.  And where, 
following consideration of any additional evidence submitted, 
a reduction of benefits is determined to be warranted, the 
effective date of such reduction shall be the last day of the 
month in which the 60-day period from the date of notice to 
the veteran of the final action expires.  38 U.S.C.A. 
§ 5112(b)(5); 38 C.F.R. § 3.105(i)(2)(i).  

A January 2005 rating decision reduced the veteran's 
disability rating from 100 percent to 60 percent, effective 
from May 1, 2005.  The rating decision essentially stated 
that the basis for the reduction was the August 2004 C&P 
examination that found his hypertension cardiovascular 
disability to be fairly well controlled, the July 2004 
inpatient treatment records that ruled out myocardial 
infarction and found an injection fraction of 75 percent, and 
the September 2004 report of his private cardiologist.  A 
January 2005 letter provided him with notice of the action 
taken and his appellate rights.  That rating decision was 
issued after the expiration of the veteran's 60-day response 
period, so it was issued after all pre-decisional 
requirements were met.  Since the reduction in the veteran's 
service-connected disability compensation was approved in 
late January 2005, an effective date of May 1, 2005, complies 
with the effective date provisions because the RO assigned a 
date after the required period expired.  Thus, VA met all 
procedural requirements under 38 U.S.C.A. § 5112(b)(5) and 
38 C.F.R. § 3.105(e) and (i).  But, as discussed below, the 
substantive requirements for reducing the veteran's 
disability rating were not met.  

B.  Substantive requirements 

Where, as here, a disability rating has been in effect less 
than five years, a rating reduction is warranted where 
reexamination of the disability discloses improvement of that 
disability.  38 C.F.R. § 3.344(c).  In making that 
determination, certain general regulatory requirements must 
be met.  Brown v. Brown, 4 Vet. App. 413 (1993) (the general 
regulations governing the rating of disabilities apply to a 
rating reduction case).  The evidence must reflect an actual 
change in the veteran's condition and not merely a difference 
in the thoroughness of the examination or in the use of 
descriptive terms.  38 C.F.R. § 4.13.  The evidence must show 
that the improvement in the disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 
4.10.  And rating reduction cases must be based upon a review 
of the entire history of the veteran's disability.  38 C.F.R. 
§§ 4.1, 4.2.  Brown, supra, 4 Vet. App. at 420-421.  

Moreover, when warranted by the severity of the condition-
rather than purely because of hospital, surgical, or home 
treatment, or individual unemployability- total disability 
ratings will not be reduced, in the absence of clear error, 
without an examination showing material improvement in the 
veteran's physical or mental condition.  38 C.F.R. 
§ 3.343(a).  Examination reports showing material improvement 
must be evaluated in conjunction with all the facts of record 
and consideration must be given particularly to whether the 
veteran attained improvement under the ordinary conditions of 
life, that is, while working or actively seeking work or 
whether the symptoms have been brought under control by 
prolonged rest, or generally, by following a regimen which 
precludes work.  38 C.F.R. § 3.343(a).  

Here, the record does not establish that a rating reduction 
is warranted.  A 100 percent disability rating is available 
under Diagnostic Code 7005 for documented arteriosclerotic 
heart disease (coronary artery disease) resulting in: left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent; or chronic congestive heart failure; or a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope.  38 C.F.R. § 4.104 (Diseases 
of the Heart).  One MET (metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute.  38 C.F.R. § 4.104 ,Note (2) (Schedule of ratings-
cardiovascular system).  A 60 percent rating is available 
under that diagnostic code for documented arteriosclerotic 
heart disease (coronary artery disease) resulting in: left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent; more than one episode of acute congestive heart 
failure in the past year; or a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope.  38 C.F.R. § 4.104 (Diseases 
of the Heart).  

The regulations provide that in conducting examinations for 
arteriosclerotic heart disease, METs testing is required in 
all cases except, as relevant here, when chronic congestive 
heart failure is present or there has been more than one 
episode of congestive heart failure within the past year.  
38 C.F.R. § 4.100(a)(3).  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops, is 
required for evaluation, and a laboratory determination 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  

The veteran's disability rating was reduced on the basis of 
the August 2004 C&P examination, the July 2004 inpatient 
treatment for atypical chest pains, and the report of the 
veteran's private cardiologist.  The August 2004 C&P examiner 
did not conduct a stress test because of the veteran's 
weight.  But he also did not estimate the level of activity 
expressed in METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope.  He noted the ejection fraction 
results of 75 percent from the veteran's July 2004 inpatient 
treatment.  He did not comment on the clinical findings that 
prompted that EKG-that is, that the veteran was experiencing 
worsening edema and shortness of breath.  

As for the July 2004 inpatient treatment records, those 
records do not provide a comprehensive assessment of the 
veteran's arteriosclerotic heart disease.  Rather, the 
veteran was admitted because he was experiencing chest pains 
and the medical facility ruled out a myocardial infarction.  
No METs testing was conducted.  No examiner was asked to 
determine whether the veteran's arteriosclerotic heart 
disease had improved since the August 2003 rating decision 
when a 100 percent rating had been assigned.  

But after receiving notice of the proposed reduction of his 
disability rating, the veteran submitted evidence from his 
private cardiologist, Dr. Sangani.  Dr. Sangani conducted an 
examination of the veteran in September 2004.  He recorded 
that the veteran complained of dizziness and shortness of 
breath.  His impression was hypertension, chest pain, and 
morbid obesity.  In the discussion portion of his report, he 
noted that the criteria for the veteran to qualify for a 
100 percent rating was that he have shortness of breath, 
fatigue, dizziness, or syncope for a workload of 3 METs.  Dr. 
Sangani stated that it was quite obvious to him that the 
veteran could not even get out of his chair without getting 
short of breath and that in his opinion, the veteran 
qualified for a 100 percent disability.  In other words, 
relying on the METs criteria for rating the veteran's 
disability, Dr. Sangani estimated that upon 3 METs, the 
veteran had dyspnea and he provided an example to support his 
estimation-the veteran's inability to get out of his 
wheelchair without shortness of breath.  He ordered chest X-
rays, but they came out sub-optimal.  The study had to be 
interpreted under a bright light.  He made a finding that the 
lung fields did not show any acute infiltrate.  He also found 
severe cardiomegaly present.  Dr. Sangani noted no clear 
evidence of significant abnormality, but determined that 
clinical correlation and sequential study were recommended if 
the disease process were suspected.  

In the January 2005 rating decision that reduced the 
veteran's disability rating, the portion of the  October 2004 
X-ray report stating that that study was sub-optimal and 
needed to be read under a bright light was not mentioned.  
Nor was Dr. Sangani's estimation of METs mentioned.  Nor was 
there a discussion whether the improvement in the disability 
actually reflected an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  
Indeed, the only thing that improved since the last rating 
decision was the ejection fraction.  But that is not the only 
criteria by which arteriosclerotic heart disease is measured.  
The veteran's METs level had previously been measured at 
between 2 and 3 and at the September 2004 examination, the 
METs level at which dyspnea occurred was estimated at 3.  
That is not the "material improvement" required to reduce a 
100 percent disability rating.  38 C.F.R. § 3.343(a).  Nor 
was there any discussion (or evidence) about improvement in 
the veteran's congestive heart failure.  

Given that evidence supporting a continuation of a 
100 percent rating (METs estimate) was ignored, the rating 
decision did not include a discussion of alternative criteria 
(congestive heart disease), the October 2004 X-ray evidence 
was overstated, and no evidence of functional improvement was 
contained in the record, the January 2005 decision to reduce 
the veteran's disability rating for arteriosclerotic heart 
disease from 100 percent to 60 percent was improper.  

Nor does the rest of the evidence obtained after the 
January 2005 rating decision support such a reduction.  The 
veteran has frequently been admitted to various hospitals for 
chest pains and/or congestive heart failure.  See Inpatient 
treatment records of December 2004 (admitted for evaluation 
of chest pains); January 2-3, 2005 (hospitalized for chest 
pains; determination that veteran was at somewhat high risk 
for underlying coronary artery disease due to multiple 
cardiac risk factors; veteran needs stress test as soon as 
equipment becomes available); April to June 2005 (admitted 
for check pains and shortness of breath; found to be 
hypoxic); August 16-19, 2005 (admitted for refractory atrial 
fibrillation-flutter); August 23-27, 2005 (atrial 
fibrillation); September to December 2005 (symptomatic 
tachycardia; congestive heart failure); April 2006 (pacemaker 
implanted); December 12-13, 2007 (congestive heart failure).  
His only other stress test shows that he experienced dyspnea 
and dizziness upon 1 MET.  This evidence also does not 
establish material improvement in the veteran's condition. 

Several C&P examiners have suggested that the veteran's low 
METs test results are not due to his arteriosclerotic heart 
disease.  See July 2005 C&P report (low METs could be 
associated with co-morbid conditions); February 2006 C&P 
report (low METs probably related to morbid obesity and other 
conditions); May 2006 C&P report (low METs level most likely 
represents his morbidly obese body habitus as well as co-
morbidities).  But when it is not possible to separate the 
effects of the service-connected condition and the 
nonservice-connected conditions, the doctrine of reasonable 
doubt requires that all such symptoms be attributed to the 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  And when, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding any point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102 (reasonable doubt 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim);  see also 38 U.S.C.A. § 5107(b) (when 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor); 38 C.F.R. § 4.3 (reasonable doubt 
as to the degree of disability shall be resolved in favor of 
the claimant); cf., 38 C.F.R. § 3.344(b) (with respect to a 
disability rating in effect for five years or more, if doubt 
remains, the rating in effect should be continued with a 
reference to when the disability will be reexamined).  

In any event, the record contains competent medical evidence 
in the form of the October 2005 opinion of the veteran's VA 
physician that the veteran's low METs level is due to his 
cardiovascular disease.  After discussing the history of the 
veteran's cardiovascular treatment, he concludes that even if 
the veteran's co-existent obesity would resolve, that would 
not cause his underlying cardiovascular abnormalities to go 
away.  

In sum, since the January 2005 rating decision that reduced 
the veteran's disability rating from 100 percent to 
60 percent for his arteriosclerotic heart disease, ignored 
evidence supporting a continuation of a 100 percent rating 
(METs estimate), did not include a discussion of alternative 
criteria (congestive heart disease), overstated findings of 
the October 2004 X-ray evidence, and failed to address the 
veteran's functional improvement, that decision was improper.  
Moreover, the evidence submitted since that rating does not 
establish that the veteran's condition has materially 
improved. To the contrary, using the METs criteria, his 
condition has worsened.  As a result, restoration of the 
100 percent rating for his service-connected arteriosclerotic 
heart disease, effective May 1, 2005, is warranted.  


ORDER

As the January 2005 reduction of the veteran's 100 percent 
rating was improper, restoration of the 100 percent rating 
for his service-connected arteriosclerotic heart disease, 
effective May 1, 2005, is granted, subject to the applicable 
criteria governing the payment of monetary benefits.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


